UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7043


BELAY REDDICK,

                 Plaintiff - Appellant,

          v.

MARY M. MITCHELL; JOSEPH NEAL; R. KELSO; S. LATHROP,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:10-cv-02487-DCN)


Submitted:   December 20, 2011             Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belay Reddick, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Belay   Reddick    appeals        the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Reddick v. Mitchell, No. 2:10-cv-02487-DCN (D.S.C. July

20, 2011).     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented     in   the    materials

before   the   court    and   argument      would    not    aid   the   decisional

process.



                                                                          AFFIRMED




                                        2